DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 01/21/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 01/21/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Objections
Claim 9 objected to because of the following informalities:  
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “wherein the plurality of templates are extracted from features of photographs that are categorized in a database based on an interaction with a photograph between the subject of the photograph and social media”. 
	It is unclear if the extraction of features is based on an interaction with a photograph between the subject of the photograph and social media, if the features of photographs are based on an interaction with a photograph between the subject of the photograph and social media, if the photographs are based on an interaction with a photograph between the subject of the photograph and social media, or if the categorizing in a database is based on an interaction with a photograph between the subject of the photograph and social media.
and the interaction with a photograph is between the same subject and social media?
Claims 2, 7 and 9 are dependent on claim 1 and are rejected for the same reasons as claim 1.
	Claims 3 and 5 are rejected for the same reasons as claim 1.
Claim 4 is dependent on claim 3 and is rejected for the same reasons as claim 3.
	Claims 6 and 8 are dependent on claim 5 and are rejected for the same reasons as claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0060690 A1) in view of Takatsuka et al. (US 2011/0008036 A1) in view of Oks et al. (US 2009/0284621 A1).

Regarding claim 1, Lee et al. (hereafter referred as Lee) teaches a computer-implemented preferred picture-taking method (Lee, Fig. 3), the method comprising: 
identifying a photographic template from a plurality of templates based on a plurality of factors (Lee, Fig. 3B, Block 324, Paragraphs 0053-0054); 
matching a feature of a current photographic scene of a picture to be taken with a template feature of a photographic template determined to be a closest match (Lee, Fig. 3B, Block 316, Paragraph 0058, Fig. 3C, Block 326, Paragraph 0061); and 
providing a set of instructions including directional movement instructions a photographer to adjust the feature of the current photographic scene such that a feature of a subject of the current photographic scene most closely matches the template feature of the photographic template (Lee, Fig. 3C, Block 330, Paragraph 0063), 
wherein the plurality of templates are extracted from features of photographs (Lee, Paragraphs 0045-0047) that are categorized in a database (Lee, Fig. 1, Database 170, Previously taken photos are stored in the saved images (176) category of database 170.).
However, Lee does not teach providing a set of instructions including directional movement instructions to a subject in the picture to be taken and a set of instructions including pose change instructions to the subject in the picture to be taken to adjust the feature of the current photographic scene such that a feature of the subject of the 
In reference to Takatsuka et al. (hereafter referred as Takatsuka), Takatsuka teaches a photographer may also be a subject in the picture to be taken; and providing a set of instructions including directional movement instructions to a subject in the picture to be taken and a set of instructions including pose change instructions to the subject in the picture to be taken to adjust the feature of the current photographic scene such that a feature of the subject of the current photographic scene most closely matches the template feature of the photographic template (Takatsuka, Figs. 4, 7 and 10, Paragraphs 0063, 0073, and 0078).
These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the method of providing instructions to a subject, which is also the photographer, in the picture as seen in Takatsuka to direct the subject to a desired position in the image in the case the photographer captures images of him or herself.
However, the combination of Lee and Takatsuka does not teach wherein the plurality of templates are extracted from features of photographs that are categorized in a database based on an interaction with a photograph between the subject of the photograph and social media.

These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Takatsuka with the method of iteratively updating the templates as seen in Oks to adjust for the user’s change in preferences (Oks, Paragraph 0031). Therefore, the combination teaches an interaction with a photograph between the subject of the photograph and social media since the subject may be the photographer.
Claims 3 and 5 are rejected for the same reasons as claim 1.

Regarding claim 7, the combination of Lee, Takatsuka and Oks teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the plurality of 

Regarding claim 8, the combination of Lee, Takatsuka and Oks teaches the system of claim 5 (see claim 5 analysis), wherein the plurality of templates are generated from extracted features of the photographs (Lee, Paragraphs 0045-0047).

Regarding claim 9, the combination of Lee, Takatsuka and Oks teaches the method of claim 1 (see claim 1 analysis), wherein the interaction comprises a positive action towards the photograph using a feature of the social media (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034).

Claims 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0060690 A1) in view of Takatsuka et al. (US 2011/0008036 A1) in view of Oks et al. (US 2009/0284621 A1) in further view of Bolle et al. (US 6,301,440 A1) in further view of Ciurea et al. (US 2012/0242796 A1).

Regarding claim 2, the combination of Lee, Takatsuka and Oks teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the plurality of factors for identifying the photographic template is collected from each of: 
photographs in a user database (Lee, Paragraphs 0053-0054); 
imported photographs from external sources (Lee, Paragraphs 0045 and 0050); 

wherein a closest photographic template is determined based on:
a facial orientation (Lee, Figs. 2, Fig. 3B, Block 324)
and wherein the set of instructions comprises each of: 
a set of instructions for the subject of the photograph to follow (Takatsuka, Figs. 4, 7 and 10, Paragraphs 0063, 0073, and 0078); 
an automatic control of the user camera to adjust the current photographic scene (Lee, Paragraph 0064); and
a set of instructions for the photographer to adjust a setting of the user camera (Lee, Paragraph 0063).
However, the combination of Lee, Takatsuka and Oks does not teach wherein a closest photographic template is determined based on each of: a number of animate subjects in the photographic scene; a determination of an approximate distance to a background scenery and gauging whether the background scenery has a predetermined level of importance to the photographic scene; a similarity to the animate subjects and a background scenery in the photographic scene; and a facial orientation of each of the subjects.
In reference to Bolle, Bolle teaches determining a photographic template, wherein a closest photographic template is determined based on each of: 
a number of animate subjects in the photographic scene (Bolle, Column 4, Lines 26-44); 

a similarity to the animate subjects and a background scenery in the photographic scene (Bolle, Column 4, Lines 26-44 and 45-63); and 
a facial orientation of each of the subjects (Bolle, Column 4, Lines 26-44).
These arts are analogous since they are all related to helping a use capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Takatsuka and Oks with the additional parameters to determine a template as seen in Bolle to allow the device to adjust camera settings to take into account the number of subjects or scenery in the image.
However, the combination of Lee, Takatsuka, Oks and Bolle does not teach the plurality of factors for identifying the photographic template is collected from: gauging whether the background scenery has a predetermined level of importance to the photographic scene.
In reference to Ciurea et al. (hereafter referred as Ciurea), Ciurea teaches a determination of an approximate distance to a background scenery (Ciurea, Fig. 2, Element 200), and gauging whether the background scenery has a predetermined level of importance to the photographic scene (Ciurea, Figs. 2 and 3, Paragraph 0022).
These arts are analogous since they are all related to imaging devices helping the user compose the image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Lee, Takatsuka, Oks and Bolle with the method of classifying landscapes as seen in Ciurea.


It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Lee, Takatsuka, Oks and Bolle with the method of classifying landscapes as seen in Ciurea the since it is a known method of classifying landscape photography using a depth map and would provide similar and expected results.
Claims 4 and 6 are rejected for the same reasons as claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698